Name: 88/3/EEC: Commission Decision of 11 December 1987 on the multiannual guidance programme for aquaculture (1987 to 1991) submitted by Germany pursuant to Council Regulation (EEC) No 4028/86 (Only the German text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: Europe;  economic policy
 Date Published: 1988-01-07

 Avis juridique important|31988D000388/3/EEC: Commission Decision of 11 December 1987 on the multiannual guidance programme for aquaculture (1987 to 1991) submitted by Germany pursuant to Council Regulation (EEC) No 4028/86 (Only the German text is authentic) Official Journal L 004 , 07/01/1988 P. 0020 - 0020*****COMMISSION DECISION of 11 December 1987 on the multiannual guidance programme for aquaculture (1987 to 1991) submitted by Germany pursuant to Council Regulation (EEC) No 4028/86 (Only the German text is authentic) (88/3/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 4028/86 of 18 December 1986 on Community measures to improve and adapt structures in the fisheries and aquaculture sector (1) and in particular Article 4 thereof, Whereas on 27 April 1987 the German Government forwarded to the Commission a multiannual guidance programme for aquaculture, hereinafter referred to as 'the programme'; whereas on 29 June 1987 it forwarded the latest additional information concerning the programme; Whereas the aim of the programme is to diversify somewhat, outside traditional production of carp and trout, a sector of small importance; whereas investments of approximately 30 million ECU are estimated to be necessary for the completion of the programme; Whereas, having regard to the foreseeable trend in fishery resources, the market for fishery and aquaculture products, the measures adopted under the common fisheries policy and the guidelines for the latter, the programme meets the conditions laid down in Article 2 of Regulation (EEC) No 4028/86 and constitutes a suitable framework for Community and national financial aid for the sector concerned; Whereas, however, the implementation of the programme could encounter technical and commercial difficulties inherent in the develpment of new productions; Whereas the aquaculture sector is developing in a commercial environment, a feature of which is the development of international competition; Whereas the development of the market for Salmonidae could entail the need to adjust the objectives laid down for the production of trout; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee for the Fishing Industry, HAS ADOPTED THIS DECISION: Article 1 The multiannual guidance programme for aquaculture (1987 to 1991), as forwarded by the German Government on 27 April 1987 and as last supplemented on 29 June 1987, is hereby approved subject to the conditions set out in this Decision. Article 2 1. Very great caution must be exercised in the assessment of investment projects for the production of non-traditional species in order to ensure their long-term technical practicability and economic profitability. 2. The programme's objectives concerning the production of trout must be reviewed where major changes take place on the market for Salmonidae. Article 3 This Decision is without prejudice to any Community financial aid to individual investment projects. Article 4 This Decision is adressed to the Federal Republic of Germany. Done at Brussels, 11 December 1987. For the Commission AntÃ ³nio CARDOSO E CUNHA Member of the Commission (1) OJ No L 376, 31. 12. 1986, p. 7.